                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


In re:                                        )      Case No. 21-10533 (AIH)
                                              )
ROSEMARY BONACCI,                             )      Chapter 7
                                              )
                       Debtor.                )      Judge: ARTHUR I. HARRIS


   NOTICE OF HEARING ON MOTION OF TRUSTEE FOR ORDER DIRECTING
 THE DEBTOR, ROSEMARY BONACCI, TO TURN OVER FUNDS AND DOCUMENTS

 To the Debtor and All Parties Requesting Notice:

        The Trustee has filed papers with the Court requesting an Order directing the Debtor to
 turn over funds and documents representing property of the bankruptcy estate.

        Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
 you may wish to consult one.)

        If you do not want the court to grant the motion, or if you want the court to consider your
 views on the motion, then on or before September 7, 2021, you must:

         1. File with the court a written response or answer to the motion, explaining your position,
at:

             Clerk, U.S. Bankruptcy Court
             H.M. Metzenbaum U.S. Courthouse
             201 Superior Avenue
             Cleveland, OH 44114

       If you mail your response to the court for filing, you must mail it early enough so that the
 court will receive it on or before the date stated above.

         2. You must also mail a copy to:

             Robert D. Barr                            Office of the United States Trustee
             Chapter 7 Trustee                         H.M. Metzenbaum U.S. Courthouse
             1111 Superior Ave. East, Suite 2500       201 Superior Avenue, East, Room 441
             Cleveland, OH 44114                       Cleveland, OH 44114




 21-10533-aih       Doc 35     FILED 08/01/21      ENTERED 08/01/21 15:52:53          Page 1 of 3
       3. Attend the hearing on the motion to be held on September 14, 2021 at 10:00 A.M., in
Courtroom 1A, H.M. Metzenbaum U.S. Courthouse, 201 Superior Avenue, Cleveland, OH 44114.
The hearing may be conducted by telephone. See Notice of Telephonic Hearing Procedures for
Judge Arthur I. Harris dated March 25, 2020.

        If you do not take these steps, the court may decide that you do not oppose the relief
 sought in the motion and may enter an order granting that relief without a hearing.


Date: July 30, 2021                        /s/ Robert D. Barr
                                           Robert D. Barr, Trustee
                                           1111 Superior Avenue East, Suite 2500
                                           Cleveland, Ohio 44113-1902
                                           Phone: (216) 744-2739
                                           Fax: (216) 916-4369
                                           Email: barr-trustee@koehler.law




                                              2

21-10533-aih     Doc 35    FILED 08/01/21     ENTERED 08/01/21 15:52:53          Page 2 of 3
                                CERTIFICATE OF SERVICE

      I certify that on July 30, 2021, a true and correct copy of foregoing Notice of Hearing on
Motion for Turnover of Funds and Documents was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Robert D. Barr, Trustee, at barr-trustee@koehler.law

       William C. Behrens, Attorney for the Debtor, at wmcbehrens@gmail.com

       Austin B. Barnes, III, Attorney for Creditor U.S. Bank National Association, as Trustee,
       at abarnes@sandhu-law.com

       United States Trustee at (registered address)@usdoj.gov

And via regular U.S. mail upon the following parties:

       PRA Receivables Management, LLC
       PO Box 41021
       Norfolk, VA 23541

       Rosemary Bonacci
       11930 Clark Road
       Chardon, OH 44024


                                            /s/ Robert D. Barr
                                            Robert D. Barr, Trustee




                                                3


21-10533-aih     Doc 35     FILED 08/01/21      ENTERED 08/01/21 15:52:53           Page 3 of 3
